Citation Nr: 0938531	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-00 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
chondromalacia of the patella and internal derangement of the 
left knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1980 to December 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, in a rating decision in 
December 2005, the RO increased the rating for chondromalacia 
of the patella and internal derangement of the left knee to 
30 percent, effective January 1, 2005, the first day after 
the Veteran separated from service.  The Veteran continued 
his appeal for a higher rating.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

Chondromalacia of the patella and internal derangement of the 
left knee is manifested by flexion to 100 degrees with pain 
and  extension is limited to 20 degrees with pain; slight 
lateral instability is demonstrated.


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for 
chondromalacia of the patella and internal derangement of the 
left knee based on limitation of flexion and extension have 
not been met; and initial, separate rating of 10 percent for 
chondromalacia of the patella and internal derangement of the 
left knee based on lateral instability has been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (2009).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, No. 
08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice 
as to effect on daily life and as to the assigned or a cross-
referenced Diagnostic Code under which the disability is 
rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in November 2004, on the underlying claim of service 
connection.  Where, as here, service connection has been 
granted and the initial disability rating has been assigned, 
the claim of service connection has been more than 
substantiated, the claim has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once the claim of service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision rating the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for an initial rating 
higher than 30 percent for chondromalacia of the patella and 
internal derangement of the left knee.  Dingess, 19 Vet. App. 
473, 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records, and private medical records. 
The Veteran was afforded VA examinations in December 2004 and 
in March 2006.  

The Veteran has not argued and there is no evidence of a 
material change in the disability since the examination in 
March 2006 examination to warrant a reexamination under 38 
C.F.R. § 3.327(a).  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.

REASONS AND BASES FOR FINDING AND CONCLUSION

General Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Also with any form of arthritis, painful motion is factor to 
be considered.  38 C.F.R. § 4.59.

Chondromalacia of the patella and internal derangement of the 
left knee is rated as arthritis under Diagnostic Code 5003.  
Under Diagnostic Code 5003, arthritis is rated on the basis 
of limitation of motion for the joint involved. 

The current rating for chondromalacia of the patella and 
internal derangement of the left knee is 30 percent based on 
limitation of extension of the knee under Diagnostic Code 
5261.  

The Veteran asserts that the current rating does not 
accurately reflect the severity of the disability.

Limitation of motion of the knee is rated under Diagnostic 
Code 5260 (limitation of flexion) or Diagnostic Code 5261 
(limitation of extension).

Under Diagnostic Code 5260, the criterion for a 10 percent 
rating is flexion limited to 45 degrees.  The criterion for 
the next higher rating, 20 percent, is flexion limited to 30 
degrees.  The highest rating available under Diagnostic Code 
5260 is 30 percent which applies to flexion limited to 15 
degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, the criterion for a 10 percent 
rating is extension limited to 10 degrees.  The criterion for 
the next higher rating, 20 percent, is extension limited to 
15 degrees.  Extension limited to 20 degrees is 30 percent 
disabling.  Extension limited to 30 degrees is 40 percent 
disabling and extension limited to 40 degrees is 50 percent 
disabling, the highest rate available under Diagnostic Code 
5261.  38 C.F.R. § 4.71a.

A separate rating may be assigned for limitation of flexion 
or for limitation of extension.

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Another potentially applicable Diagnostic Code is Diagnostic 
Code 5257.  Under Diagnostic Code 5257, the criterion for a 
10 percent rating is slight recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating requires 
moderate impairment due to recurrent subluxation or lateral 
instability.  The maximum rating allowed, 30 percent, is 
assigned for severe impairment due to recurrent subluxation 
or lateral instability.

Factual Background

On VA examination in December 2004, history included five 
surgical procedures in service: an arthroscopy for medial 
meniscus repair, arthroscopy for a partial tear of the 
lateral meniscus and chondromalacia, left knee anterior 
cruciate ligament repair, an anterior cruciate ligament 
reconstruction, and arthroscopic debridement. 

The Veteran complained of constant left knee pain localized 
to the medial and posterior aspect of the knee and constant 
swelling, but not locking.  The Veteran stated that the knee 
feels as though it will give way about three to four times a 
week, but he does catch himself.  He indicated that on 
walking up stairs he takes one stair at a time and leadings 
with his right leg.  The Veteran described muscle spasms and 
increased knee pain any time he has to walk more than a 
quarter of a mile and if he sits more than 20 minutes.  

As for employment, the Veteran worked 42 hours a week as 
staff member at correctional facilities, where he could take 
frequent breaks and rest his leg, and he had not missed work.  
He was limited in activities of daily living, including 
sporting activities and playing with his children.  

On physical examination, the Veteran walked with an antalgic 
gait and limped as well as carrying his foot at a valgus 
position of about 45 degrees.  He did not use any assistive 
device.  The Veteran had mild swelling and a mild fluid 
accumulation of the left knee.  There was no point 
tenderness.  The left knee moves from 22 to 94 degrees of 
flexion without pain.  There was no additional limitation in 
motion after repetition or additional limitations during 
flare-ups.  The Veteran lacked 22 degrees to full extension 
of the left knee.  There was crepitus with flexion and 
extension.  X--rays revealed postsurgical changes in the 
distal femur and proximal tibia and moderate osteoarthritis.    



VA records show that in June 2005 it was noted that the 
Veteran was on feet 12 hours a day, working a schedule of 
four days on, four days off, three days on, and three days 
off.  And at hone after work, he put ice on his knee because 
it was swollen and tender.  At the time, the Veteran could 
not fully extend his knee and lacked about 10 to 15 degrees 
of full extension.  The left leg was about 1 centimeter 
shorter than the right.  In a physical therapy consultation, 
the Veteran was evaluated for a knee brace.  The pertinent 
findings were range of motion from 10 to 90 degrees and 
ligament instability.

On VA examination in March 2006, it was reported that the 
Veteran had not noted any change since he was last seen in 
2005.  He did report crepitus.  He had a knee brace, which 
helped with the pain.  The Veteran noted some swelling after 
prolonged walking and stiffness all the time.  Flare-ups 
averaged about 4 times a week, when he was on his feet a long 
time.  The Veteran has stopped casual sports, but was able to 
do normal activities at home.  He had not lost any time from 
work. 

On examination, there was no obvious bone deformity or muscle 
atrophy.  There is diffuse swelling of the knee without 
evidence of effusion.  There was tenderness to palpation 
along the medial joint line.  The examiner noted no anterior 
or posterior translocation and no medial or lateral opening.  
Range of motion for the knee was 19 degrees to 100 degrees 
with stiffness limiting further movement.  The Veteran had 
pain with maximum extension and flexion.  There was no 
difference upon repetition.

The Veteran has submitted statements from co-workers and from 
a former service comrade all describing the difficulties the 
Veteran had with his knee.  D.L.A. stated that at work the 
Veteran had to elevate and rest his leg after climbing stairs 
and walking hallways.  T.E.P. also describe the Veteran's 
difficulties at work after walking about 4 miles each shift 
on the job that also required lifting and bending and long 
periods of standing.  M.J.L. stated that the Veteran's last 
duty assignment involved inspection of 12 dormitories after 
which the Veteran experienced knee pain and swelling in the 
knee area. 


Analysis

On VA examinations, flexion was to 100 degrees with pain only 
at the end of flexion.  There was no additional function loss 
due to pain, weakness, fatigability, lack of endurance, 
incoordination, or on repetitive motion.  Painful flexion at 
100 degrees does not more nearly approximate the criterion 
for a separate 10 percent rating based on limitation of 
flexion under Diagnostic Code 5260, that is, flexion limited 
to 45 degrees, considering additional functional loss and 
repetitive use under 38 C.F.R. §§ 4.40, 4.45, 4.59.

On VA examinations, extension was limited to about 20 
degrees.  There was no additional function loss due to pain, 
weakness, fatigability, lack of endurance, incoordination, or 
on repetitive motion.  Extension to 20 degrees does not more 
nearly approximate the criterion of limitation of extension 
to 30 degrees under Diagnostic Code 5261 for the next higher 
rating, considering additional functional loss and repetitive 
use under 38 C.F.R. §§ 4.40, 4.45, 4.59.  

As for a separate rating under Diagnostic Code 5257, while 
the examiner in March 2006 found no anterior or posterior 
translocation or medial or lateral opening, when the Veteran 
was evaluated for a knee brace in 2005 there was evidence of 
ligament instability.  As the knee disability requires a knee 
brace and there is evidence of swelling and some ligament 
instability, the criterion for a separate 10 percent rating 
for slight lateral instability under Diagnostic Code 5257 has 
been demonstrated.  In the absence of evidence of moderate 
lateral instability, the criterion for a rating higher than 
10 percent under Diagnostic Code 5257 has not been met. 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.



The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disabilities are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the disability levels and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular ratings 
are therefore adequate and referral for extraschedular rating 
is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) 
aff'd Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 17, 
2009).

Here, the rating criteria reasonably describe the Veteran's 
disability levels and do provide for higher ratings for 
additional or more severe symptoms, which have not been 
shown.  Therefore the disability picture is contemplated by 
the Rating Schedule.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1). 


ORDER

An initial rating higher than 30 percent for chondromalacia 
of the patella and internal derangement of the left knee 
based on limitation of flexion and extension is denied.

An initial, separate rating of 10 percent for chondromalacia 
of the patella and internal derangement of the left knee 
based on lateral instability is granted, subject to the law 
and regulations, governing the award of monetary benefits.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


